                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 1 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 2 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 3 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 4 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 5 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 6 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 7 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 8 of 10
                                                                        19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 9 of 10
                                                                         19-12763




19-12763-jps   Doc 2   FILED 05/06/19   ENTERED 05/06/19 14:25:44   Page 10 of 10
